internal_revenue_service number release date index number ----------------------------- ---------------- ---------------- ------------------------ - department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-120674-03 date march re ----------------- legend date date date grantor_trust trust trust trust a daughter grandchild grandchild grandchild foundation state state statute state statute dear ------------- ------------------ ------------------ ------------------- ------------------------- ---------------------------------------------------------------- -------------------------------------------------------------------- --------------------------------------------------------- -------------------------- ------------------------------------------------------------------------ --------------------------- --------------------------------- ------------------ ---------------------------- ------------------------- --------------------------------- --------- ---------------------------------------------------------------- ---------------------------------------------------------------- this is in response to your letter dated date and prior submissions requesting rulings on the generation-skipping_transfer_tax effects of the proposed transaction this letter responds to your request the facts and representations submitted are summarized as follows on date grantor established an irrevocable_trust trust for the benefit of grantor s grandchildren at the time of the creation of trust daughter had one child grandchild subsequently daughter plr-120674-03 had two additional children grandchild and grandchild the trust was to be divided into separate equal trusts for each of grantor s grandchildren subsequently trust was divided into three separate trusts trust for the benefit of grandchild trust for the benefit of grandchild and trust for the benefit of grandchild grandchildren s trusts article i paragraph of trust provides generally that the trustee will distribute net_income or accumulated income or corpus of each trust for the primary beneficiary s support maintenance and comfort in such amounts as the trustee in his sole discretion determines the primary beneficiary is defined as the child of daughter for whose benefit a separate trust is established article paragraph provides generally that upon the 25th birthday of each primary beneficiary or upon the 5th anniversary date of the death of daughter whichever occurs later the trustee will pay and distribute free and clear of trust an undivided one-third interest in the respective separate trust corpus article paragraph provides that upon the death of a beneficiary the trustee will continue to hold all assets in trust for the lineal_descendants of the primary beneficiary brothers or sisters of the primary beneficiary spouse of the primary beneficiary foundation or other charitable corporations but never for the estate or creditors of the primary beneficiary or for the creditors of the estate of the primary beneficiary in such amounts and interests as the primary beneficiary shall appoint by his last will and testament the primary beneficiary may release the power during his lifetime as to part or all of the assets in the absence of the exercise of the power_of_appointment the trust assets will continue to be held in trust for the lineal_descendants of the primary beneficiary then living or if none for the primary beneficiary s brothers and sisters then living in equal shares or if none for the lineal_descendants of a per stirpes or if none for foundation to be used solely in state x article paragraph provides that the trustee will distribute accumulated income or corpus to the succeeding beneficiaries as set forth in paragraph article paragraph provides that each separate trust will terminate twenty-one years after the death of all of grantor s grandchildren living at the time of execution of trust upon termination the trustee will distribute the assets of each separate trust to the then beneficiary of the trust the initial trustee of trusts was an individual trustee the trust document does not specifically address the number of trustees but implies that one single trustee will administer the grandchildren s trusts following trust s formation in year and prior to date multiple persons transferred assets to trust daughter died on date after date under daughter s last will and testament all of her property and estate was devised equally to each of the grandchildren s trusts grandchild as executor of daughter s estate filed a form_706 united_states estate and generation-skipping_transfer_tax return no schedule r was filed and the executor did plr-120674-03 not allocate any generation-skipping_transfer_tax_exemption to any transfer made at death daughter did not allocate any gst_exemption to any transfers made during her lifetime the trustee proposes to petition the appropriate court to modify trust a certified_public_accountant will trace the origin of all transfers to trust by various transferors each of the original separate grandchildren’s trusts will be severed on a fractional basis this fractional severance will be accomplished by using an allocation fraction as described in sec_26 b iv of the generation-skipping_transfer_tax regulations pursuant to the proposed modification each of the grandchildren s trusts would be divided into two trusts a gst non- exempt trust consisting of that fraction of each trust attributable to the post-september additions to the trusts and a gst exempt trust consisting of that fraction of each trust attributable to the pre-date additions to the trusts the severed trusts will be funded either with a pro-rata portion of each asset held by the original undivided grandchildren’s trusts or on a non pro-rata basis provided the funding is based the fair_market_value of assets on the date of funding the severed trusts will have terms identical to the respective grandchildren’s trust however each trust will provide that the extraordinary_distribution of one-third of the trust assets made to the primary beneficiary after date will be made from the severed trusts on a non pro-rata basis such that distributions may be made selectively first from the gst non-exempt trusts rather than from the gst exempt trusts in addition the trustee proposes to modify trust so that the advisory board would have the power to name multiple trustees in order for each of the separate trusts to be administered by a separate trustee you have requested the following rulings the division of the grandchildren s trusts will constitute a qualified_severance under sec_2642 of the internal_revenue_code following the severance of each of the grandchildren s trusts into two trusts the extraordinary_distribution of one-third of the trust assets may be made to the primary beneficiary from the severed trusts on a non pro-rata basis such that distributions may be made selectively first from the gst non-exempt trusts rather than from the gst exempt trusts following the severance of each of the grandchildren s trusts into two trusts all distributions that are permitted under the trust_indenture may be made to the beneficiaries from the severed trusts on a non pro-rata basis such that distributions may be made selectively first from the gst non-exempt trusts rather than from the gst exempt trusts a judicial modification of the trust_indenture that authorizes the advisory board to name multiple trustees in order for each of the separate trusts to be administered by a separate trustee will not cause the gst exempt trusts to become subject_to chapter as provided in ' b i d transferor to a skip_person sec_2601 imposes a tax on every generation skipping transfer gst made by a under section a of the tax_reform_act_of_1986 the gst tax is generally sec_26_2601-1 provides that if an addition is made after september plr-120674-03 applicable to generation-skipping transfers made after date however under section b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax the non- chapter portion represents the value of all assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be one and the inclusion_ratio as defined in sec_2642 is zero the chapter portion of the trust represents the value of all additions to the trust made after date the inclusion_ratio of the chapter portion is determined under sec_2642 construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under section b a of the tax reform act and sec_26_2601-1 or of the generation-skipping_transfer_tax regulations will not cause the trust to lose its exempt status sec_26_2601-1 provides rules for determining when a modification judicial sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or non-judicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust under sec_2602 the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the applicable_rate is the maximum rate_of_tax on an estate_tax transfer multiplied by the inclusion_ratio the inclusion_ratio is defined in ' as the excess of over the applicable_fraction for the trust from which the transfer is made or for the direct_skip the applicable_fraction is a fraction in which the numerator is the gst_exemption allowable under ' allocated to the trust or direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust and any charitable deduction allowed under ' or ' with respect to such property under ' a for purposes of determining the inclusion_ratio in the case of estate’s of decedents dying prior to date every individual is allowed a gst_exemption of dollar_figure adjusted for inflation as provided in sec_2631 which may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor for gst tax purposes plr-120674-03 sec_2632 provides that any allocation by an individual of his or her gst tax exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual s gst_exemption which has not been allocated within the time prescribed by ' a shall be deemed to be allocated first to property which is the subject of a direct_skip occurring at such individual s death and second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual s death under sec_2642 if a_trust is severed in a qualified_severance the trusts resulting from such severance will be treated as separate trusts for purposes of generation-skipping_transfer_tax sec_2642 provides that a qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust if a_trust has an inclusion_ratio of greater than zero and less than one a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share will have an inclusion_ratio of zero and the other trust will have an inclusion_ratio of one under sec_2642 a qualified_severance may be made at any time under sec_2652 for purposes of chapter the term transferor means the decedent in the case of any property subject_to tax imposed by chapter and the donor in the case of any property subject_to tax imposed by chapter sec_26_2652-1 provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter under sec_26_2654-1 if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter sec_26_2654-1 provides that with respect to a portion of a_trust treated as a separate trust under sec_26_2654-1 an individual’s gst_exemption is allocated to the separate trust state statute provides that the trustee may unless expressly prohibited by the terms of the instrument establishing the trust divide a_trust into two or more separate trusts without a judicial proceeding if the trustee reasonably determines that the division of the trust could result in a significant decrease in current or future federal income gift estate generation-skipping_transfer taxes or any other tax imposed on property if the trustee divides the trust the terms of the separate trusts must be identical to the terms of the original trust but differing tax elections may be made for the separate trusts plr-120674-03 state statute provides that upon the petition of a trustee or beneficiary a court may order that the terms of the trust be modified if because of circumstances not known or anticipated by the settlor compliance with the terms of the trust would defeat or substantially impair the accomplishment of the purposes of the trust in the instant case each grandchildren’s trust was irrevocable on date however under the terms of daughter’s will her residuary_estate was distributed equally to each trust on her death after date such that under sec_26_2601-1 a pro_rata portion of each grandchildren’s trust is subject_to the gst tax under sec_26_2654-1 that portion of each grandchildren’s trust attributable to daughter’s bequest is treated for gst tax purposes as a separate trust with respect to which daughter is the transferor under sec_26_2654-1 and sec_2632 daughter’s available gst_exemption was automatically allocated equally to each of these separate trusts and the inclusion_ratio for each separate trust is determined under sec_2642 gst non-exempt trust the trusts will be severed on a fractional basis determined in accordance with sec_26_2601-1 each gst exempt trust and gst non-exempt trust will provide for the same succession of interests of beneficiaries as is provided prior to severance further the severance of each trust as proposed will not result in shifting a beneficial_interest in the gst exempt trust and gst non-exempt trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person who held the beneficial_interest prior to the severance further the proposed severance will not extend the time for vesting of any beneficial_interest in the severed trusts beyond the period provided for in the original trust prior to severance each grandchildren’s trust will be severed into two trusts a gst exempt trust and a in addition the trustee will petition the court to permit the advisory board to appoint additional trustees so that each individual trust may have a separate trustee the modification is permitted under state law further the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly we rule as follows the division of each grandchildren’s trust into a gst-exempt trust and a gst non- exempt trust will not cause the gst-exempt trusts to become subject_to chapter as provided in sec_26_2601-1 further the severance constitutes a qualified_severance for purposes of sec_2642 the inclusion_ratio for each gst non-exempt trust will be determined under sec_2642 based on the value of the property transferred to each grandchildren’s trust as of date and the amount of daughter’s gst_exemption that was automatically allocated to the portion of each grandchildren’s trust attributable to daughter’s bequest that is treated for gst tax purposes as a separate trust under sec_26_2654-1 with respect to which daughter is the transferor following the severance of each of the grandchildren s trusts into two trusts the extraordinary_distribution of one-third of the trust assets may be made to the primary beneficiary plr-120674-03 from the severed trusts on a non pro-rata basis such that distributions may be made selectively first from the gst non-exempt trusts rather than from the gst exempt trusts following the severance of each of the grandchildren s trusts into two trusts all distributions that are permitted under the trust_indenture may be made to the beneficiaries from the severed trusts on a non pro-rata basis such that distributions may be made selectively first from the gst non-exempt trusts rather than from the gst exempt trusts name multiple trustees in order for each of the separate trusts to be administered by a separate trustee will not cause the gst exempt trusts to become subject_to chapter as provided in ' b i d a judicial modification of the trust_indenture that authorizes the advisory board to the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal tax these rulings are directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george l masnik chief branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
